       Case 1:95-cr-00045-BLW Document 585 Filed 10/29/20 Page 1 of 9




                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,
                                             Case No. 1:95-cr-00045-BLW
        Plaintiff,
                                             MEMORANDUM DECISION
         v.                                  AND ORDER

 JESUS JUVENAL VASQUEZ-
 LUJANO,

        Defendant.



                                INTRODUCTION
      Before the Court is Jesus Juvenal Vasquez-Lujano’s Motion for Reduction

in Sentence under 18 U.S.C. § 3582(c)(1)(A). Dkt. 573. The Government opposes

the motion. Dkt. 577. For the reasons that follow the Court will grant the motion.

                                 BACKGROUND

      In March 1996, the Court sentenced Vasquez-Lujano to life in prison after

he pled guilty to charges of conspiracy to distribute methamphetamine and to

illegal re-entry, in violation of 21 U.S.C. §§ 841 and 846 and 8 U.S.C. §

1326(b)(2), respectively. Dkt. 320; PSR ¶¶ 3-4. He has been in prison since his

arrest on August 30, 1995—approximately 25 years. Def. Motion, Dkt. 584 at 11.

      Vasquez-Lujano came to the United States from Mexico as a migrant



MEMORANDUM DECISION AND ORDER - 1
        Case 1:95-cr-00045-BLW Document 585 Filed 10/29/20 Page 2 of 9




worker. Id. at 7. Prior to his arrest in this case, Vasquez-Lujano attained several

criminal convictions, including multiple DUIs, carrying a concealed weapon in

1994, and possession of 26.47 grams of cocaine with an intent to deliver in 1993.

PSR ¶¶ 79-96.

      Between 1992 and 1995, he was the leader of a multi-level drug conspiracy.

Id. ¶ 15. Defendant and several others received marijuana, methamphetamine, and

cocaine from suppliers in California, and would then distribute the drugs in Idaho.

Id. ¶¶ 15-18. Vasquez-Lujano was ultimately held responsible for distributing over

25 kilograms of methamphetamine, 1.8 kilograms of cocaine, and 66.7 kilograms

of marijuana. Id. ¶ 50.

      Vasquez-Lujano is currently 66 years old. While incarcerated, he has had no

disciplinary violations and appears to have been a model inmate. Dkt. 584-1 at 2.

He has worked at UNICOR for several years and has been an excellent employee

according to his supervisor. See Dkt. 584-2 at 1. He has also taken advantage of

numerous classes offered to inmates and has successfully earned his GED and

become proficient in English. Dkt. 584.1 at 3-4. He suffers from several serious

health conditions including atrial fibrillation, Hepatitis C, hypertension, and

peripheral vascular disease. See Dkt. 584.5; Dkt. 584.6.




MEMORANDUM DECISION AND ORDER - 2
        Case 1:95-cr-00045-BLW Document 585 Filed 10/29/20 Page 3 of 9




      Vasquez-Lujano initially filed a pro se motion seeking compassionate

release under the First Step Act of 2018. Dkt. 573. The government filed a

response opposing the motion on the grounds that Defendant failed to demonstrate

“extraordinary and compelling reasons.” Dkt. 577. Vasquez-Lujano filed a motion

to amend his compassionate release motion to include the COVID-19 issue. Dkt.

579. He subsequently filed a motion to appoint counsel, Dkt. 582, which this Court

granted. Dkt. 583. Vasquez-Lujano then filed a supplemental brief in support of

sentence reduction. Dkt. 584. The Government indicated that it would stand on its

briefing, and not file a supplemental response.

      He argues that his age and serious health issues, coupled with the COVID-19

pandemic, constitute an extraordinary and compelling reason to support a reduction

in his sentence. He also argues that the severity of his original sentence and the

disparity between it and a comparable sentence today constitutes an additional

extraordinary and compelling reason to grant him relief.

                               LEGAL STANDARD

      Vasquez-Lujano brings this motion for compassionate release under 18

U.S.C. § 3582(c)(1)(A). A motion for compassionate release may be made by

either the Director of the Bureau of Prisons or by a defendant who has fully

exhausted administrative remedies within the Bureau of Prisons (BOP). In order to




MEMORANDUM DECISION AND ORDER - 3
        Case 1:95-cr-00045-BLW Document 585 Filed 10/29/20 Page 4 of 9




modify a sentence and grant compassionate release, a district court must engage in

a three-step process. First, it must consider the 18 U.S.C. § 3553(a) factors.

Second, the court must find that “extraordinary and compelling reasons warrant

such a reduction.” See 18 U.S.C. § 3582(c)(1)(A). The Sentencing Commission

has determined that “extraordinary and compelling reasons” to release a defendant

from BOP custody include (1) medical conditions which diminish the ability of the

defendant to provide self-care in prison, (2) age-related deterioration, (3) family

circumstances, and (4) other extraordinary and compelling reasons that exist either

separately or in combination with the previously described categories. See USSG §

1B1.13. Third, the Court must find that “the defendant is not a danger to the safety

of any other person or to the community, as provided in 18 U.S.C. § 3142(g).” See

18 U.S.C. § 3582(c)(1)(A); USSG § 1B1.13.

                                    ANALYSIS
      A.     Vasquez-Lujano has exhausted his administrative remedies.

      The Court may consider a motion for compassionate release if (1) the

defendant has submitted a request to the BOP to bring a motion for compassionate

release on his behalf; (2) the defendant has submitted a motion to the Court; and

(3) at least 30 days have elapsed from the warden’s receipt of the compassionate

release request. See 18 U.S.C. § 3582(c)(1)(A).




MEMORANDUM DECISION AND ORDER - 4
        Case 1:95-cr-00045-BLW Document 585 Filed 10/29/20 Page 5 of 9




      Vasquez-Lujano submitted a request to the BOP to bring a motion for

compassionate release on his behalf on February 18, 2020. See Dkt. 576 at 2. The

warden failed to respond to that request within 30 days. Therefore, Vasquez-

Lujano has exhausted his administrative remedies and his motion is properly

before the Court.

      B.     Extraordinary and compelling circumstances warrant a reduction
             in Vasquez-Lujano’s sentence.
      Vasquez-Lujano’s motion and subsequent briefing establish that his age and

health conditions, coupled with the COVID-19 pandemic, constitute extraordinary

and compelling reasons to reduce his sentence.

      Vasquez-Lujano satisfies the extraordinary and compelling reasons prong

under the Sentencing Guidelines comment note 1(B): “Age of the Defendant.”

That provision states that age may constitute an extraordinary and compelling

reason for release from BOP custody if the defendant “(i) is at least 65 years old;

(ii) is experiencing a serious deterioration in physical or mental health because of

the aging process; and (iii) has served at least 10 years or 75 percent of his or her

term of imprisonment, whichever is less.” USSG § 1B1.13 cmt. n.1(B).

      Vasquez-Lujano is 66 years old and has served 25 years in prison. He suffers

from multiple serious medical conditions, including Hepatitis C, hypertension, and

cardiovascular disease in the form of atrial fibrillation. The Court finds that these



MEMORANDUM DECISION AND ORDER - 5
           Case 1:95-cr-00045-BLW Document 585 Filed 10/29/20 Page 6 of 9




illnesses constitute a serious deterioration in physical health because of the aging

process.

       COVID-19 amplifies these concerns.1 The CDC warns that older adults are

at the highest risk of contracting COVID, and that eight out of ten COVID deaths

are people 65 years old and older.2 Vasquez-Lujano’s heart disease and

immunocompromised state due to Hepatitis C likewise makes him more vulnerable

to COVID-19.3 The government, in opposing Defendant’s motion, even

acknowledged that if “Defendant exhausts and amends to include COVID-19, [the

extraordinary and compelling reasons] analysis would change.” Dkt. 577 at 8 n.5.

Thus, the Court finds that Vasquez-Lujano’s age, deteriorating health, and

increased vulnerability to COVID-19 constitute extraordinary and compelling

reasons to release him from BOP custody.

       Further supporting the Court’s decision is the fact that Vasquez-Lujano




       1
        The Court GRANTS Defendant’s Motion to Amend the COVID-19 Issue (Dkt. 579),
and accordingly considers COVID-19 in its analysis.
       2
        Coronavirus Disease 2019, Older Adults, https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/older-adults.html.
       3
         See Coronavirus Disease 2019, People with Certain Medical Conditions,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html.



MEMORANDUM DECISION AND ORDER - 6
           Case 1:95-cr-00045-BLW Document 585 Filed 10/29/20 Page 7 of 9




received a far more severe sentence than he would likely have received today.

Vasquez-Lujano was sentenced to life under sentencing guidelines that are no

longer mandatory. See United States v. Booker, 543 U.S. 220, 227 (2005)

(invalidating provisions of the Sentencing Reform Act of 1984 that made the

Guidelines mandatory). Today, he would be subject to a mere ten-year mandatory

minimum and would likely be sentenced under a lower guidelines range.4

       Moreover, the Government and Defendant both note that courts in this

district tend to sentence comparable or worse defendants than Vasquez-Lujano to

far more lenient sentences. See, e.g., United States v. Soto-Diaz, No. 1:19-cr-37-

DCN (300 months for conspiracy to distribute methamphetamine and heroin);

United States v. Sanchez-Espinosa, No. 1:15-cr-130-BLW (240 months for

conspiracy to possess with intent to distribute methamphetamine).

       C.      Consideration of the 18 U.S.C. § 3553(a) factors supports granting

               compassionate release in this case.

       In determining whether to grant Vasquez-Lujano compassionate release

under 18 U.S.C. § 3582(c)(1)(A), the Court must also consider any relevant factors



       4
         The Court declines to make any findings regarding Vasquez-Lujano’s guidelines range
if he were to be sentenced today, but notes that the calculations for his base offense level,
acceptance of responsibility, and criminal history category may well have put him in a lower
sentencing range.



MEMORANDUM DECISION AND ORDER - 7
        Case 1:95-cr-00045-BLW Document 585 Filed 10/29/20 Page 8 of 9




set forth under 18 U.S.C. § 3553(a). See U.S.S.G. § 1B1.13. The government does

not dispute that the § 3553(a) factors support Vasquez-Lujano’s release. See Dkt.

577 at 6-7 (“The need for deterrence beyond [the time already served by

Defendant], especially in the face of good behavior and apparent reform, is

difficult to articulate at this point.”). Thus, the Court finds that the § 3553(a)

factors support the requested sentence reduction.

      D.     Vasquez-Lujano is not a danger to the safety of any person or to
             the community.
      Finally, the Court finds that Vasquez-Lujano does not present a danger to the

safety of any person or to the community. Vasquez-Lujano has already served 25

years, and in that time he has demonstrated an outstanding work ethic, has had no

disciplinary violations, and has attained a GED. Upon release, he will be removed

to Mexico where he has family members waiting to provide him with housing,

financial support, and a job. See Dkt. 584 at 15-16.

      Accordingly, the Court finds that Vasquez-Lujano is entitled to

compassionate release under 18 U.S.C. § 3582(c)(1)(A).

                                       ORDER

      IT IS ORDERED that:

1.    Defendant’s Motion to Reduce Sentence (Dkt. 573) is GRANTED.

2     Defendant’s sentence is reduced to a sentence of time served pursuant to 18



MEMORANDUM DECISION AND ORDER - 8
        Case 1:95-cr-00045-BLW Document 585 Filed 10/29/20 Page 9 of 9




U.S.C. § 3582(c)(1)(A).

3.    The Bureau of Prisons shall release the Defendant, Jesus Juvenal Vasquez-

Lujano, as soon as possible. Upon release from BOP custody he shall enter the

custody of Immigration and Customs Enforcement pursuant to his underlying

detainer.

4.    Defendant’s Motion to Amend the COVID-19 Issue (Dkt. 579) is

GRANTED.



                                            DATED: October 29, 2020


                                            _________________________
                                            B. Lynn Winmill
                                            U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 9
